Title: To Thomas Jefferson from Jacob Crowninshield, 27 March 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Salem Masstts. 27th March 1805
                  
                  Jacob Crowninshield presents his respects to Mr. Jefferson & has the honor of informing him that he has received his note of the 11th inst and will with great pleasure procure the quintal of dumb-fish and send it by the first vessel as directed or to the nearest port in Virginia. J.C regrets that he has been obliged to come to the resolution expressed in his letter of this days date, but he rests himself on Mr. Jefferson’s candour, & trusts he will be excused as soon as Mr. Jefferson considers the unfortunate & delicate situation in which he is placed. With the most sincere regard Jacob Crowninshield begs leave to tender to Mr. Jefferson the homage of his high respects and consideration.
                  
                     PS. J.C has taken the liberty to give an opinion to Mr. Smith that the common coasting vessels of which we have so many in all capital sea ports, would answer very well in the room of the gun boats to go to Tripoli (if the latter could not be spared) & with some improvement and alterations which could be readily made they would be preferable
                     New York can furnish any number immediately, the North river sloops of from 60 to 80 tons drawing but little water might be selected in preference. These vessels I should suppose could be dispatched in a week or ten days after they were purchased & I feel confident they will accomplish every thing expected from them in the meditated attack on Tripoli & its Marine force. They might sail in a fleet together or depart by single vessels as they were fitted or prepared for the expedition.—
                  
               